On all the evidence adduced we think the land values found by the court may be affirmed but the building values further reduced so that the proper values for land and building in the years in question are found to be as follows:

Land Building Total

1941- 42 $1,065,000 $1,100,000 $2,165,000
1942- 43 1,025,000 1,080,000 2,105,000
Order, so far as appealed from, is modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Present — • Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.; Martin, P. J., dissents and votes to affirm. Settle order on notice.